UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        §
                                                §
versus                                          §    CASE NO. 1:18cr80-1
                                                §
JULIANA ELAINE LOURDE                           §


     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court referred this matter to the United States Magistrate Judge Keith F. Giblin for

the administration of a guilty plea hearing. Judge Giblin conducted a hearing and issued his

findings of fact and report and recommendation on the defendant’s guilty plea. The magistrate

judge recommended that the Court accept defendant’s guilty plea. He further recommended that

the Court finally adjudge defendant as guilty on Counts Four and Eight of the First Superseding

Indictment. The parties have not objected to the magistrate judge’s findings.

         The Court accepts the findings in the report and recommendation. The Court ORDERS

that Judge Giblin’s report (#61) is adopted. The Court accepts the defendant’s guilty plea but

defers acceptance of the plea agreement and plea agreement addendum until after review of the

presentence report. It is finally ORDERED that defendant, Juliana Elaine Lourde, is adjudged

guilty on Count Four of the First Superseding Indictment charging a violation of Title 21,

United States Code, Section 846, Conspiracy to Possess with Intent to Distribute a Schedule II

Controlled Substance (methamphetamine), and Count Eight of the First Superseding Indictment

charging a violation of Title 18, United States Code, Section 924(c), Possession of a Firearm in
         .
Furtherance of a Drug
        SIGNED        Trafficking
                  at Beaumont,    Crime.
                                Texas, this 7th day of September, 2004.

          SIGNED at Plano, Texas, this 14th day of March, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
